           Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

ROBERT R. LEWIS,                                        :
    Plaintiff,                                          :                    CIVIL CASE NO.
                                                        :                    3:20-CV-00552 (JCH)
v.                                                      :
                                                        :
M&T BANK CORP., ET AL.,                                 :                    MARCH 19, 2021
     Defendants.                                        :


      RULING ON DEFENDANTS’ MOTIONS TO DISMISS (DOC. NOS. 16 & 25)*


I.     INTRODUCTION

       Proceeding pro se, plaintiff Robert Lewis (“Lewis”) brings this action against his

mortgage loan servicer, M&T Bank (“M&T”), in connection with flood insurance

coverage purchased by M&T on his behalf. Complaint (“Compl.”) (Doc. No. 1). Lewis

also brings this action against three subsidiaries of the insurance company Assurant,

Inc.: American Security Insurance Company (“ASIC”), from whom M&T purchased the

insurance at issue; Standard Guaranty Insurance Company; and Voyager Indemnity

Insurance Company (collectively, the “Assurant”). Id. Lewis alleges that, in “force-

placing” flood insurance on his mortgaged property, M&T and Assurant violated the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et

seq., and various Connecticut laws. Id. ¶¶ 36-108.1

       M&T and Assurant have separately moved to dismiss the Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can




       *
           Unless otherwise noted, the court uses ECF pagination in citing to the parties’ filings.
       1
       The court notes that what should be paragraph 108 of Lewis’s Complaint is incorrectly
numbered as paragraph 6. Compl. at 31.

                                                       1
        Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 2 of 14




be granted. Assurant Mot. to Dismiss (Doc. No. 16); Assurant Mem. of Law in Supp. of

Mot. to Dismiss (“Assurant Mem.”) (Doc. No. 16-1); M&T Mot. to Dismiss (Doc. No. 25);

M&T Mem. of Law in Supp. of Mot. to Dismiss (“M&T Mem.”) (Doc. No. 25-1). Lewis

opposes both Motions. Pl.’s Mem. of Law in Opposition to Assurant Mot. to Dismiss

(“Pl.’s Opp. to Assurant Mot.”) (Doc. No. 26); Pl.’s Mem. of Law in Opposition to M&T

Mot. to Dismiss (“Pl.’s Opp. to M&T Mot.”) (Doc. No. 36).

       For the reasons stated below, defendants’ Motions are granted.

II.    BACKGROUND

       A.     Factual Background

       In July 2010, Lewis took out a mortgage on his property in Branford, Connecticut.

Compl. ¶ 37. To protect the lender’s interest, the loan agreement signed by Lewis

requires him to maintain hazard insurance on the property for the life of the loan. Id.

¶ 38. Should Lewis fail to maintain adequate hazard insurance, the loan agreement

permits the lender to purchase such coverage on his behalf, known as lender-placed

insurance (“LPI”), and then seek reimbursement from him. Id. The loan agreement

provides in relevant part:

               5. Property Insurance. . . . If Borrower fails to maintain any of the
       [hazard] coverages described above, Lender may obtain insurance
       coverage, at Lender's option and Borrower's expense. Lender is under no
       obligation to purchase any particular type or amount of coverage.
       Therefore, such coverage shall cover Lender, but might or might not
       protect Borrower, Borrower's equity in the Property, or the contents of the
       Property, against any risk, hazard or liability and might provide greater or
       lesser coverage than was previously in effect. Borrower acknowledges
       that the cost of the insurance coverage so obtained might significantly
       exceed the cost of insurance that Borrower could have obtained. Any
       amounts disbursed by Lender under this Section 5 shall become
       additional debt of Borrower secured by this Security Instrument. These
       amounts shall bear interest at the Note rate from the date of disbursement

                                             2
            Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 3 of 14




        and shall be payable, with such interest, upon notice from Lender to
        Borrower requesting payment.

Id.

        The flood insurance policy Lewis had obtained expired in June 2017. See id.

¶ 40. That same month, ASIC—with whom M&T had contracted to monitor its loan

portfolio, see id. ¶¶ 17-19—sent Lewis a notice on M&T’s behalf informing him that his

flood insurance had apparently lapsed and that, if he did not provide proof of coverage,

M&T intended to purchase LPI for his property. See id. ¶ 40; see also Ex. 1 to Assurant

Mot. to Dismiss (“Ex. 1”) (Doc. No. 16-3) at 3.2 The notice stated that the insurance

purchased by M&T might “be significantly more expensive than the insurance [Lewis

could] buy [him]self” and concluded that “obtaining [his] own insurance was in [Lewis’s]

best interest.” Ex. 1 at 3, 6. ASIC sent Lewis a second and final notice to the same

effect the following month. See Compl. ¶ 40; see also Ex. 2 to Assurant Mot. to Dismiss

(“Ex. 2”) (Doc. No. 16-4).

        Subsequently, when Lewis failed to obtain or provide proof of coverage, M&T

purchased LPI from ASIC. See Compl. ¶¶ 39-40. That insurance was purchased at

rates approved by, and on file with, the Connecticut Insurance Department (“CID”).3

M&T, in turn, sought reimbursement from Lewis in that amount. See Compl. ¶¶ 11, 40;



        2
           The court considers these letters, which Assurant has attached to its Motion, to be incorporated
in the Complaint by reference. See Compl. ¶ 40; see also Patrowicz v. Transamerica HomeFirst, Inc., 359
F. Supp. 2d 140, 144 (D. Conn. 2005) (“[I]n ruling on a motion to dismiss, a court is not limited to the
f actual allegations of the complaint but may consider ‘documents attached to the complaint as exhibits or
incorporated in it by reference, to matters of which judicial notice may be taken or to documents either in
plaintiffs' possession or of which plaintiffs had knowledge and relied on in bringing suit.’” (quoting Brass v.
Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).
        3
        Lewis contests this point, maintaining that Assurant did not have applicable rates on file with
CID when M&T purchased LPI on his behalf in 2017. See Pl.’s Opp. to Assurant Mot. at 13-19; Pl.’s Opp.
to M&T Mot. at 11-12. The court addresses this issue below. See Section IV, infra.

                                                      3
            Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 4 of 14




Ex. 3 to Assurant Mot. to Dismiss (“Ex. 3”) (Doc. No. 16-5) at 3-4, 6 (“[A] payment was

made by M&T in the amount of $7,500.00. . . . [Y]ou are required to reimburse M&T for

this premium.”). The flood insurance policy purchased by M&T covered the period from

June 15, 2017, to June 15, 2018. Ex. 3 at 6. 4

        This process repeated itself in 2018 and 2019 when Lewis again failed to obtain

or provide proof of voluntary flood insurance. In both years, ASIC sent Lewis two letters

notifying him that he appeared to be without his own flood insurance coverage, and that

M&T intended to purchase LPI if he failed to provide proof of coverage. See Compl. ¶

40; Ex. 4 to Assurant Mot. to Dismiss (“Ex. 4”) (Doc. No. 16-6); Ex. 5 to Assurant Mot. to

Dismiss (“Ex. 5”) (Doc. No. 16-7); Ex. 7 to Assurant Mot. to Dismiss (“Ex. 7”) (Doc. No.

16-9); Ex. 8 to Assurant Mot. to Dismiss (“Ex. 8”) (Doc. No. 16-10). When Lewis did not

provide proof of coverage, M&T purchased LPI from ASIC at rates approved by CID and

sought reimbursement from Lewis in that amount. See Compl. ¶¶ 39-40; see also Ex. 6

to Assurant Mot. to Dismiss (“Ex. 6”) (Doc. No. 16-8); Ex. 9 to Assurant Mot. to Dismiss

(“Ex. 9”) (Doc. No. 16-11). The 2018 policy purchased by M&T covered the period from

June 15, 2018, to June 15, 2019, and the 2019 policy covered the period from June 15,

2019, to June 15, 2020. Ex. 6 at 6; Ex. 9 at 6.

        Lewis alleges that the amount M&T billed him for LPI was inflated because those

charges did not reflect hidden rebates received by M&T on its LPI purchase from ASIC.



        4
            The notice sent to Lewis informing him of the force-placed coverage indicates that Lewis could
have still obtained his own coverage, and that, had he done so, the LPI would have then been canceled
as of the effective date of that coverage and Lewis would have been charged only for the days he was
uninsured f or flood coverage, if any. Ex. 3 at 4 (“Upon receipt of insurance verification or billing
inf ormation, the lender placed insurance will be canceled, as of the effective date of proof of insurance
coverage. If there was no lapse of flood insurance between the old and new coverage, you will receive a
f ull ref und. However, if there was a lapse, you will be charged for the number of days that coverage was
provided under the policy we purchased.”).

                                                    4
        Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 5 of 14




Specifically, Lewis alleges that M&T agreed to buy LPI exclusively from Assurant.

Compl. ¶¶ 7, 17-18. In exchange for this exclusive right, Assurant agreed to take over

from M&T certain mortgage servicing functions—e.g., monitoring M&T’s loan portfolio

for lapses in coverage, sending notice letters like those received by Lewis, and

customer service—either at a discount or for free, thereby reducing M&T’s operational

expenses. Id. ¶¶ 3, 7, 17-19. In addition, Assurant pays M&T “unearned commissions,”

unmerited “expense reimbursements,” and “illusory reinsurance premiums” in exchange

for the exclusive right to be M&T’s LPI provider. Id. ¶¶ 7, 16, 22-24. These alleged

“kickbacks” effectively offset the price paid by M&T for LPI. Id. ¶¶ 7, 26. M&T,

however, does not charge borrowers like Lewis this discounted price. Rather, it charges

the larger, pre-rebate amount and pockets the difference. Id. ¶¶ 8, 11, 16, 25-26, 77.

M&T does this despite Lewis’s loan agreement and the notices he received from ASIC,

both of which indicate that he would be required to reimburse M&T only for the “cost of

the insurance” coverage. See id. ¶¶ 38, 40; see also id. ¶¶ 10, 25, 75-76.

      B.     Procedural Background

      On April 24, 2020, Lewis filed an eight-count Complaint against M&T and

Assurant. As against all defendants, Lewis alleges fraud (Count One) and violations of

RICO (Counts Seven and Eight). Compl. ¶¶ 36-46, 87-108. As against M&T only, he

alleges breach of the implied covenant of good faith and fair dealing (Count Two),

breach of contract (Count Three), unjust enrichment (Count Four), violation of the

Connecticut Unfair Trade Practices Act (Count Five). Compl. ¶¶ 47-81. As against

Assurant only, he alleges tortious interference with a business relationship (Count Six).

Compl. ¶¶ 82-86. M&T and Assurant have separately moved to dismiss all claims

pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                            5
         Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 6 of 14




       On February 25, 2021, the court held oral argument on the respective motions to

dismiss, at which Lewis and counsel for the respective defendants appeared. See

Amended Calendar Notice (Doc. No. 65); Minute Entry (Doc. No. 67). At oral argument,

the court sought to: (1) better understand the exhibits, submitted by Assurant in support

of its Motion to Dismiss, documenting various of ASIC’s rate filings with the CID; (2)

clarify whether and how those filings could be accessed by the public; and (3) clarify the

basis for Lewis’s contention that Assurant did not have applicable rates on file with CID

when M&T purchased LPI on his behalf in 2017. Following oral argument, the parties

submitted supplemental briefing, as requested by the court. Assurant Supplemental

Mem. in Supp. of Mot. to Dismiss (“Assurant Supplemental Mem.”) (Doc. No. 68); Pl.’s

Reply Mem. in Opposition to Assurant Supplemental Mem. (“Pl.’s Supplemental Mem.”)

(Doc. No. 69).

III.   LEGAL STANDARD

       When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must

determine whether the plaintiff has stated a legally cognizable claim by making

allegations that, if true, would plausibly show that the plaintiff is entitled to relief. See

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). The court takes all factual

allegations in a complaint as true and draws all reasonable inferences in the plaintiff's

favor. See Crawford v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015). However, the tenet

that a court must accept a complaint's allegations as true is inapplicable to “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).

       To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal,

                                               6
             Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 7 of 14




556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 556). Dismissal under Rule 12(b)(6) is appropriate when

“it is clear from the face of the complaint, and matters of which the court may take

judicial notice, that the plaintiff's claims are barred as a matter of law.” Associated

Financial Corp. v. Kleckner, 480 F. App'x 89, 90 (2d Cir. 2012) (quoting Conompco, Inc.

v. Roll Int'l, 231 F.3d 82, 86 (2d Cir. 2000)).

IV.      DISCUSSION

         The court notes at the outset that cases like this one are not new. Similar cases,

some against ASIC,5 have been brought in various federal courts around the country,

including many in the Second Circuit. See, e.g., Leo v Nationstar Mortg. LLC, 964 F.3d

213 (3d Cir. 2020); Patel v. Specialized Loan Servicing, LLC, 904 F.3d 1314 (11th Cir.

2018); Rothstein v. Balboa Ins. Co., 794 F.3d 256 (2d Cir. 2015); Lyons v. Litton Loan

Servicing LP, 158 F. Supp. 3d 211 (S.D.N.Y. 2016); Trevathan v. Select Portfolio

Servicing, Inc., 142 F. Supp. 3d 1283 (S.D. Fla. 2015); Miller v. Wells Fargo Bank, N.A.,

994 F. Supp. 2d 542 (S.D.N.Y. 2014); Cannon v. Wells Fargo Bank N.A., 917 F. Supp.

2d 1025 (N.D. Cal. 2013); Gallo v. PHH Mortg. Corp., 916 F. Supp. 2d 537 (D.N.J.

2012).

         Significantly, in Rothstein, the Second Circuit addressed whether plaintiffs could

maintain claims under, inter alia, RICO in a class action against an insurance company




         5
         Indeed, Lewis alleges that he opted out of a class action brought elsewhere against these
def endants. Compl. ¶ 9.

                                                   7
        Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 8 of 14




and its affiliate for their role in an LPI kickback scheme similar to the one alleged here.

As here, plaintiffs were borrowers who were required by the terms of their mortgage

loan agreement to maintain hazard insurance on their mortgaged properties. Rothstein,

794 F.3d at 260. When plaintiffs failed to do so, their loan servicer bought LPI from an

insurance company at rates approved by regulators and then sought reimbursement

from plaintiffs at those same rates. Id. Plaintiffs sued the loan servicer, the insurance

company, and its affiliate, alleging “that they were fraudulently overbilled because the

rates they were charged [for reimbursement] did not reflect secret rebates and

kickbacks that [the loan servicer] received from [the insurance company] through [the

company’s] affiliate.” Id. at 259. In particular, plaintiffs alleged that, in exchange for the

right to be the loan servicer’s exclusive LPI provider, the insurance company provided

loan tracking services to the servicer through its affiliate. Id. at 260. These services,

they alleged, were effectively a discount on approved rates for LPI purchased by the

servicer. Id. The servicer, however, nonetheless billed plaintiffs at the regulator-

approved rates. Id.

       Reviewing the district court’s denial of the defendants’ motion to dismiss, the

Second Circuit considered on appeal whether plaintiffs’ claims were barred by the filed

rate doctrine. Id. “Under the filed rate doctrine, any filed rate—that is, one approved by

the governing regulatory agency—is per se reasonable and unassailable in judicial

proceedings brought by ratepayers.” Id. at 261 (quoting Wegoland Ltd. v. NYNEX

Corp., 27 F.3d 17, 18 (2d Cir. 1994)). Two principles underpin the doctrine: First, the

principle of “nonjusticiability” holds that “the courts should not undermine agency rate-

making authority by upsetting approved rates”; and second, the principle of



                                              8
           Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 9 of 14




“nondiscrimination” holds “that litigation should not become a means for certain

ratepayers to obtain preferential rates.” Rothstein, 794 F.3d at 261. A claim that

implicates either principle is barred. Id. at 262. Further, the court noted that “[t]he

doctrine reaches both federal and state causes of action and protects rates approved by

federal or state regulators.” Id. at 261.

       The Rothstein court held that plaintiffs’ claims implicated both the nonjusticiability

and nondiscrimination principles. As to nonjusticiability, the court reasoned:

       The theory behind the claims is that Plaintiffs were overbilled when they
       were charged the full LPI rates (which were approved by regulators),
       instead of lower rates net of the value of loan tracking services provided
       by [the insurance company affiliate]. That theory can succeed only if the
       arrangement with [the affiliate] should have been treated as part and
       parcel of the LPI transaction and reflected in the LPI rates. But, under the
       nonjusticiability principle, it is squarely for the regulators to say what
       should or should not be included in a filed rate.

Rothstein, 794 F.3d at 262 (emphasis in original). The court also found that plaintiffs’

claims ran afoul of the nondiscrimination principle because “[a]ny damages recovered

by the[] Plaintiffs would operate like a rebate to give them a preference over other

borrowers who were charged for LPI.” Id. at 263 (ellipses, brackets, and internal

quotation marks omitted) (citing Keogh v. Chi. & Nw. Ry. Co., 260 U.S. 156, 163

(1922)).

       Defendants argue that Rothstein controls this case, and that the filed rate

doctrine forecloses Lewis’s suit. The court agrees.

       As an initial matter, the state of Connecticut has conferred power on the CID to

determine the reasonableness of the rates at issue here. See Conn. Gen. Stat. §§ 38a-

665(a), 38a-676(a), 38a-686(a), 38a-688(b)(2). An insurer must file its premium rates

for personal and commercial risk insurance with the CID Commissioner and obtain
                                              9
       Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 10 of 14




approval before charging those rates. See id. §§ 38a-676(a), 38a-688(a); see also,

e.g., R.C.S.A. § 38a-676-3(c) (providing that the CID Commissioner may record

effective or disapprove of, inter alia, rate filings submitted pursuant to section 38a-676

of the Connecticut General Statutes); id. § 38a-676-3(d) (“The Commissioner shall

disapprove the use of any such form if . . . it contains a provision or provisions which are

unfair or deceptive or which encourage misrepresentation of the policy.”).

       Lewis does not dispute the authority of the CID Commissioner to approve or

disapprove of filed LPI rates. Rather, he argues that, on April 11, 2017, ASIC withdrew

all rates for the “Residential Mortgage Service Program”—under which program he

contends ASIC issued its flood LPI policies—and therefore did not have applicable rates

on file with CID when M&T purchased flood LPI from ASIC on his behalf in June 2017.

Pl.’s Opp. to Assurant Mot. at 13-19; Pl.’s Opp. to M&T Mot. at 11-12; Pl.’s

Supplemental Mem. at 5-7. In support, he attaches to his Opposition an April 11, 2017

letter from ASIC to CID stating that “[a]t this time we want to withdraw all applicable

forms, rates, and rules for Residential Mortgage Service Program.” Ex. 1 to Pl.’s Opp.

to Assurant Mot. (Doc. No. 26-1) at 2.

       Notwithstanding Lewis’s arguments to the contrary, it is clear to the court that

ASIC had applicable rates on file with CID in 2017, 2018, and 2019, when it issued the

respective flood LPI policies that were purchased by M&T on Lewis’s behalf. Assurant’s

post-oral argument submissions leave the court with no doubt that:

       x   (1) ASIC issues flood LPI under a program entitled “Residential and

           Commercial Flood Program”, see, e.g., Supplemental Exhibit D (Doc. No. 68-

           5) at 1-2 (ASIC rate filing cover letter dated September 18, 1996, and



                                             10
            Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 11 of 14




              captioned “Residential & Commercial Flood Program”, with accompanying

              manual page stating that “[t]his program is designed to allow [m]ortgage

              [c]ompanies to force place flood coverage on those mortgages which are not

              protected by insurance coverage per the contractual agreement between the

              mortgagor and mortgagee”);

        x     (2) the “Residential and Commercial Flood Program” is separate and distinct

              from the “Residential Mortgage Service Program”, for which ASIC withdrew all

              applicable rates in April 2017, see Supplemental Ex. G (Doc. No. 68-8) at 4

              (ASIC rate filing cover letter dated September 7, 2017, stating “[o]ur

              Residential and Commercial Flood Program is active for use in Connecticut

              effective August 15, 1990”); see also Assurant Supplemental Mem. at 4-10;

        x     (3) during the periods relevant here, ASIC had approved rates on file with the

              CID for flood LPI issued under its “Residential and Commercial Flood

              Program,” see Supplemental Declaration of Rebecca H. Voyles (Doc. No. 68-

              1) ¶¶ 5-15; id. at Supplemental Exs. D, E & F (Doc. Nos. 68-5, 68-6, 68-7)

              (2017); Supplemental Exs. G & H (Doc. Nos. 68-8, 68-9) (2018);

              Supplemental Exs. G, J & K (Doc. Nos. 68-8, 68-11, 68-12) (2019);

        x     (4) the documents evidencing ASIC’s filed rates—attached as exhibits to

              ASIC’s Supplemental Memorandum—are on file with CID6 and a matter of




        6
            For those filings submitted to CID in hard copy prior to the advent of electronic rate and form
f iling, this is indicated by a CID stamp on filings. See Supplemental Ex. D at 2; Supplemental Ex. E at 2.
As to those filings submitted to CID electronically, see Supplemental Exs. G & J, the court accessed
these f ilings for itself using the System for Electronic Rates & Forms Filing.

                                                    11
            Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 12 of 14




              public record, and their accuracy cannot reasonably be questioned.7 See

              Conn. Gen. Stat. §§ 38a-676(a), 38a-688(a)(5) (requiring rate filings to be

              “open to public inspection”).

In sum, CID did in fact approve the premium rates charged by ASIC for the flood LPI

purchased by M&T in 2017, 2018, and 2019.

        It follows that this case implicates the nonjusticiability strand of the filed rate

doctrine. M&T sought from Lewis reimbursement in precisely the amount it paid ASIC

for LPI. See Ex. 3 at 3-4, 6 (“[A] payment was made by M&T in the amount of

$7,500.00. . . . [Y]ou are required to reimburse M&T for this premium.”); Ex. 6 at 3-4, 6

(“[A] payment was made by M&T in the amount of $7,955.00. . . . [Y]ou are required to

reimburse M&T for this premium.”); Ex. 9 at 3-4, 6 (same); see also Declaration of

Ronald K. Wilson (Doc. No. 16-2) ¶¶ 9, 18-20 (2017); id. ¶¶ 12, 21-27 (2018); id. ¶¶ 15,

28-34 (2019). Lewis complains that the amount billed to him by M&T was inflated

because the charges did not reflect the alleged kickbacks received by M&T from ASIC.

However, because the amount billed to Lewis is equal to the premium rates approved

by the CID, Lewis’s claims necessarily “rest on the premise that the rates approved by

regulators were too high.” Rothstein, 794 F.3d at 263. However, “whether insurer-

provided services should have been reflected in the calculation of LPI is not for [this




        7
          As such, the court takes judicial notice of these CID-approved rates in considering defendants’
respective Motions to Dismiss. See Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51, 60 (2d Cir.
2016) (taking judicial notice of a document in considering a motion to dismiss “because [the document] is
publicly available and its accuracy cannot reasonably be questioned” (citing Fed. R. Evid. 201(b)); Pani v.
Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998) (“It is well established that a district court
may rely on matters of public record in deciding a motion to dismiss under Rule 12(b)(6).”); see also Dane
v. UnitedHealthCare Ins. Co., 401 F. Supp. 3d 231, 237 n.1 (D. Conn. 2019) (taking “judicial notice that
the CID commissioner has approved the precise rates that Dane challenges here”), aff’d, 974 F.3d 183
(2d Cir. 2020).

                                                    12
            Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 13 of 14




court] to say; under the nonjusticiability principle, [that] question is reserved exclusively

to the regulators.” Id.

        It is immaterial that Rothstein addressed this question only as it pertained to

insurers.8 Here, “the logic of the case applies to the claims against [M&T] as well,”

since M&T billed Lewis an amount equal to the CID-approved premium paid for LPI.

See Lyons, 158 F. Supp. 3d at 226. Thus, any review by this court of the propriety of

the amount billed to Lewis by M&T would necessarily entail an inquiry into whether the

filed rates charged by ASIC were reasonable.9 Id. Such an inquiry would “undermine

[CID’s] rate-making authority” and is thus prohibited by the filed rate doctrine.

Rothstein, 794 F.3d at 262.

        Nor does it matter that the kind of kickbacks here alleged differ from those at

issue in Rothstein. Compare Compl. ¶¶ 3, 7, 16-19, 22-24 (alleging “unearned

commissions,” unmerited “expense reimbursements,” and “illusory reinsurance

premiums,” in addition to free or discounted mortgage servicing functions) with

Rothstein, 794 F.3d at 260 (noting only allegations of insurer-performed mortgage

servicing functions). Regardless of the alleged kickbacks’ form, “any attempt to

determine what part of the rate previously deemed reasonable was a result of the

fraudulent acts would require determining what rate would have been deemed




        8
             In Rothstein, plaintiffs sued their loan servicer in addition to the insurance company and its
af f iliates. However, plaintiffs withdrew their suit as to the loan servicer when it filed for bankruptcy.
Rothstein, 794 F.3d at 260-61.
        9
          Indeed, Lewis’s Complaint repeatedly assails the premium rates charged by ASIC. See, e.g.,
Compl. ¶ 26 (alleging that “M&T is incentivized to purchase [LPI] coverage with artificially inflated
premiums”); id. ¶ 30 (excerpting an article criticizing “unjustifiably high prices by Assurant”); id. ¶ 80
(alleging that “the Assurant Defendants’ [LPI] policies . . . carried exorbitant premiums”). Ultimately,
Lewis’s argument is that “[t]he full cost of the servicing activities is added into the force-placed amounts”
charged by ASIC and “then passed on to the borrower” by M&T. Compl. ¶ 28.

                                                      13
        Case 3:20-cv-00552-JCH Document 70 Filed 03/19/21 Page 14 of 14




reasonable absent the fraudulent acts, and then finding the difference between the two.”

Rothstein, 794 F.3d at 262-63 (internal quotation marks omitted) (quoting Wegoland,

Ltd. v. NYNEX Corp., 806 F. Supp. 1112, 1121 (S.D.N.Y.1992)); see also Lyons, 158 F.

Supp. 3d at 227 (“Regardless of the form of the alleged scheme . . . the Court cannot

examine whether any form of benefit or alleged scheme impermissibly inflated the

amounts charged to Plaintiffs without also examining the rates set by regulators.”

(emphasis in original)).

       In sum, because Lewis’s suit would require this court to examine LPI premium

rates filed with and approved by the CID, the filed rate doctrine bars his claims.

Rothstein, 794 F.3d at 263 (“Plaintiffs’ claims invite judicial meddling in issues of

insurance policy. Because that is forbidden under the principle of nonjusticiability, the

claims are barred.”); see also Pl.’s Mem. at 10 (“[T]he case law is clear on the effect of

the filed rate doctrine when there is a filed rate in effect.”). He thus has not plausibly

alleged facts that would entitle him to relief. Iqbal, 556 U.S. at 678.

V.     CONCLUSION

       For the foregoing reasons, Assurant’s and M&T Bank’s respective Motions to

Dismiss (Doc. Nos. 16 and 25) are granted.

SO ORDERED.

       Dated at New Haven, Connecticut this 19th day of March 2021.



                                                    /s/ Janet C. Hall
                                                   Janet C. Hall
                                                   United States District Judge




                                              14
